Citation Nr: 1704238	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  13-18 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the Veteran submitted a timely notice of disagreement (NOD) with the February 2009 rating decision which denied service connection for Type II diabetes mellitus, claimed as a result of herbicide exposure.

2.  Entitlement to service connection for a cardiovascular disability, to include as a result of exposure to herbicides.
 
3.  Entitlement to service connection for chronic kidney disease, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to March 1980.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision as to cardiovascular disability and a November 2012 rating decision as to chronic kidney disease, both issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

As to the diabetes mellitus claim, the RO, in pertinent part, denied service connection for the claimed disorder in a February 2009 rating decision.  The Veteran submitted a NOD in June 2011 as to the February 2009 rating decision.  The RO determined in June 2011 that the Veteran's NOD was not timely as to the February 2009 rating decision.  In June 2011, the Veteran submitted a NOD with that June 2011 determination.  In September 2013, the Board remanded the issue to the RO in order to issue a statement of the case (SOC) as to the issue of whether the Veteran submitted a timely NOD to the February 2009 rating decision denying service connection for Type II diabetes mellitus.  In April 2016, the RO issued a SOC with respect to the timeliness of the NOD and thereafter, in April 2016, the Veteran filed a Form 9, perfecting the appeal.  Accordingly, the issue of whether the Veteran submitted a timely NOD to the February 2009 rating decision which denied service connection for Type II diabetes mellitus, claimed as a result of herbicide exposure is also before the Board.
    
In September 2013 and October 2014, the Board remanded the claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a cardiovascular disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's NOD to the February 2009 rating decision was not postmarked or received by VA within one year of the date he received notice of that decision.  

2.  The preponderance of the evidence shows that the Veteran did not serve in Vietnam.

3.  The preponderance of the evidence shows that the Veteran was not exposed to herbicides during his service in Thailand.

4.  The preponderance of the evidence shows that chronic kidney disease was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  The Veteran's NOD in regard to the February 2009 rating decision denial of service connection for diabetes mellitus was not timely.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2016).  

2.  The criteria for service connection for chronic kidney disease have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U .S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F. R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in May 2012 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With respect to the Veteran's claim regarding the timeliness of the NOD, as will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).  Nevertheless, the Veteran has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the Veteran pursuant to 38 U.S.C. §§ 5104 and 7105.  

In addition, the duty to assist the Veteran has been satisfied in this case. The service treatment records, private treatment records and a VA examination report are all in the claims file.  Moreover, the Board concludes that there has been substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). The case was last remanded in October 2014, in pertinent part, in order to obtain all relevant documentation pertaining to the Veteran's service in Thailand, and his purported flights to Vietnam.  The requested records have been obtained and associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary. See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).   

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claims.

Timeliness of NOD

An appeal consists of a timely filed NOD in writing and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 C.F.R. 
§ 20.200.  Except in the case of simultaneously-contested claims, a claimant or his representative must file an NOD with a determination by the Agency of Original Jurisdiction (AOJ) within one year of the date the AOJ mails notice of that determination to him or her.  Otherwise, that determination will become final.  The date of mailing of the letter of notification will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed. In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to receipt of the document by the Department of Veterans Affairs.  In calculating this five-day period, Saturdays, Sundays and legal holidays will be excluded.  38 C.F.R. § 20.302(a). 

In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.302(b).

A NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the agency of original jurisdiction gave notice that adjudicative decisions were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the NOD must make that clear.  38 C.F.R. § 20.201.

The Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992), [citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  While the Ashley case dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271   (1994), the Court applied this presumption of regularity to procedures at the RO.

The record reflects that a rating decision dated February 19, 2009 denied, among other things, the Veteran's claim for service connection for Type II diabetes mellitus.

The RO sent the Veteran a letter dated February 25, 2009 informing him that his claim for service connection for Type II diabetes mellitus had been denied, with a copy of the February 19, 2009 rating action.  The letter advised the Veteran that he had one year from the date of the letter to appeal the decision, and enclosed a VA Form 4107 ("Your Rights to Appeal Our Decision") explaining his right to appeal.  The documents were sent to his address of record and there is no indication that they were returned as undeliverable.

In June 2011, the Veteran submitted a statement expressing disagreement with the February 2009 rating decision that denied service connection for Type II diabetes mellitus.  

In June 2011, the RO wrote to the Veteran indicating that it could not accept his letter as an NOD because the time limit to file an NOD had passed. The RO thus indicated that the decision had become final.

In this case, the Veteran clearly did not submit a timely NOD within one year of the February 2009 rating decision.  The claims file reveals the notification letter and rating decision was sent in the regular course of business to his address of record. The Veteran claims that he did submit "more evidence in support of my claim" once he received the February 2009 rating decision and notification letter.  He asserts that the VA has lost or misplaced this evidence.  Significantly, however, the Veteran does not contend that the additional evidence that he sent included a NOD with respect to the February 2009 rating decision.  In this respect, there is no correspondence from the Veteran between February 25, 2009, and February 25, 2010, that could be construed, even in the most liberal sense, as a notice of disagreement to the February 2009 rating decision.  

Based on the foregoing, the Board finds the Veteran did not submit a timely NOD in regard to the February 2009 rating decision. 

In adjudicating this claim the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service Connection - Chronic Kidney Disease 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as cardiovascular-renal disease, may be also be established on a presumptive basis by showing that it manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As cardiovascular-renal disease is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2016).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).  Recently, 38 C.F.R. § 3.307 was amended to include service between April 1, 1968, and August 31,1971 in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone in an area in which herbicides are known to have been applied during that period.  76 Fed. Reg. 4245-01 (Jan. 15, 2011) (to be codified at 38 C.F.R. § 3.307(a)(6)(iv)).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) recently, 38 C.F.R. § 3.309(e) has been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 41, 442 -41, 449, and 61 Fed. Reg. 57, 586 -57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran asserts that service connection for chronic kidney disease secondary to his in-service herbicide exposure is warranted as he was in both Vietnam and Thailand and was exposed to herbicides while stationed in Southeast Asia and at Elgin Air Force Base in Florida.  In his October 2006 Veteran's Application for Compensation or Pension (VA Form 21-526), the Veteran stated that he had been in the Republic of Vietnam from November 9, 1965, to December 9, 1966.  An undated written statement from the Veteran received in November 2010 conveys that: he had been stationed in Thailand with the Air Force's 8th TAC; had spent between seven and ten days in Saigon, the Republic of Vietnam, on his way to Thailand and another seven days in Saigon on his way back to the United States; and the C-123 aircraft which had been repaired had been used to spray herbicides in the Republic of Vietnam.  In his June 2011 NOD, the Veteran reiterated that he had been in Saigon, the Republic of Vietnam, twice during active service.  He reported further that he had been exposed to herbicides while performing maintenance on F-4 aircraft which had flown "through the herbicide spray" in Southeast Asia and while working on C-123 engines with the Air Force's 46th Test Wing at Elgin Air Force Base, Florida.  He clarified that he had "retrofitted and modified these herbicide soaked engine[s] for a lot of years."

In a September 2012 written statement, the Veteran reported that he had served with the Air Force's 8th Fighter Squadron at Ubon Royal Thai Air Force Base (RTAFB) between December 1964 and December 1965.  He stated that the air base's perimeter had been sprayed with herbicides to kill obstructing vegetation while he worked in the base engine shop located "fairly close to the perimeter fence."

The Board remanded the appeal in September 2013 and in October 2014 in order to contact the National Personnel Records Center, the National Archives, the Air Force and any other appropriate agency requesting copies of all relevant documentation pertaining to the Veteran's flights and other transportation to Ubon Royal Thai Air Force Base in 1966 and his return to the United States in 1967 or 1968.

Correspondence was sent to the National Personnel Records Center in January 2016 requesting the above information.  Additional personnel records were received in February 2016 but the records did not provide any verification of exposure to herbicides or evidence of service in Vietnam.

Correspondence was also sent to the Air Force Historical Research Agency in January 2016 and again in March 2016 requesting the above information.  A response was received in March 2016.  It was noted that without the exact name of the Air Force Unit that flew the reported mission, no research could be conducted as all the holdings are arranged by the Air Force Unit.  It was also noted that if the Veteran was on a civilian airliner, they do not have records as they were under no compunction to share their flight routes with the United States Air Force History Program.  However, it was noted that it was unusual for civilian airlines to stop both in Thailand and Vietnam as that would have cost them more money to do so due to landing fees and taxes.  It was also noted that regardless of whether it was a military or civilian flight, personnel on Permanent Change of Station (PCS) orders would not have been in a combat zone for 7-10 days.  It was stated that the Congress of the United States mandated a limited level of manpower that the United States Air Force was allowed to have in the combat zone, and that this was watched very closely.  It was noted that this is why Air Force personnel could not take leave in Vietnam; it was a combat zone and having someone waiting around for 7 to 10 days for a ride just does not agree with known flights in and out of Vietnam by the various military airlift wings and civilian flights that they know about.  It was also noted that the Ubon Royal Thai Air Force Base did not use any type of herbicides on its perimeter fence until June 22, 1970.  Therefore, it was noted that it did not matter how close the Veteran was to the perimeter fence from December 1966 to January 1968.   

In March 2016 written correspondence, the Veteran reported that he has submitted all the information that he had and that he had nothing more the submit.  

In light of the evidence received from the Air Force Historical Research Agency, the Board concludes that the Veteran was not exposed to an herbicide agent such as Agent Orange during his service at the RTAFB and that he did not set foot in Vietnam during his active service.  As noted by the memorandum received by the Air Force Historical Research Agency, due to the circumstances of the combat zone, it would have been highly unlikely for the Veteran to have passed through Vietnam either on his way to or from Thailand.  The Veteran has not submitted any supporting evidence indicating otherwise.  Moreover, herbicides were not used in at the Ubon Royal Thai Air Force Base until June 22, 1970.  The Veteran's period of service in Thailand from December 1966 to January 1968 pre-dates this time period.  Thus, the preponderance of evidence is against granting service connection on a presumptive theory of exposure to an herbicide agent such as Agent Orange during service. 

Moreover, the Board notes that disorders of the kidney are not among the herbicide-presumptive diseases.  

While no presumption of herbicide exposure has been satisfied, the Veteran is nevertheless entitled to show that he was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Board is cognizant of the holding in Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  The Court in Bardwell held that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service.  Here, the record is negative for any evidence that the Veteran was exposed to herbicides other than his own assertions.  As such, the evidence does not support the contention that the Veteran was exposed to herbicides during service.  

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee, 34 F.3d at 1043-1044.  As such, the Board will also adjudicate the claim on a theory of nonpresumptive direct-incurrence entitlement to service connection.
 
The service treatment records show in February 1965, the Veteran was diagnosed with an acute kidney infection which was acute and treated.  No further follow-up was warranted.  On physical examination in April 1973, it was noted that the Veteran had been hospitalized for a ruptured kidney in 1947 for 3 weeks at the age of 12 with no complications or sequelae.

Post-service, a private hospital report dated in July 2010 shows that the Veteran was diagnosed as having acute kidney injury, acute renal failure and chronic kidney disease stage III.  It was stated that the Veteran had underlying renal insufficiency secondary to hypertensive nephrosclerosis and diabetic nephropathy.  

On VA examination in August 2012, the Veteran was diagnosed as having diabetic nephropathy and nephrosclerosis.  The examiner opined that the Veteran's chronic kidney disease was less likely than not caused by, or related to, the rupture of the right kidney condition (1947) or acute kidney infection during service.  The examiner noted that while the Veteran did have one acute kidney infection in the miliary, that infection resolved without any residuals.  Also, the examiner noted that the kidney rupture which occurred when the Veteran was 12 years old was well healed without any sequelae or residuals.  The medical records were otherwise silent as to any kidney complaints.  The examiner felt that the Veteran's chronic kidney disease is more likely due to his long standing hypertension and diabetes.  

As noted above, the Veteran has a current diagnosis of chronic kidney disease.  However, the evidence does not support a finding that he experienced an in-service injury, disease or event to which this condition could plausibly be related.  In this regard, the VA examiner's opinion is clear -- that while the Veteran did have a rupture of the right kidney in 1947 and an acute kidney infection during service, both conditions had resolved and the current chronic kidney disease is not related to either incident.  Rather, the examiner relates Veteran's current kidney disease to his hypertension and diabetes mellitus, neither of which is service-connected.   

Furthermore, while cardiovascular-renal disease is considered a chronic disease under 38 C.F.R. § 3.309, there has been no indication that continuity of symptomatology has been established in this case.

Because the preponderance of evidence is against a finding that the in-service and nexus elements have been met, whether on a presumptive or nonpresumptive direct-incurrence basis, the appeal as to service connection for chronic kidney disease must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

As the Veteran did not file a timely NOD in regard to the February 2009 rating decision, the appeal is denied.

Entitlement to service connection for chronic kidney disease, to include as a result of exposure to herbicides, is denied.


REMAND

The Veteran contends that a cardiovascular disability is related to herbicide exposure during active duty service.  As noted above, the evidence does not establish the Veteran's exposure to herbicides as service in Vietnam is not established and herbicides were not used at the time he served in Thailand.  However, the claim still must be developed to determine whether service connection may be established on a nonpresumptive direct incurrence basis.  Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994).  

In this regard, the service treatment records show in 1978, the Veteran was seen for symptoms of chest pain of an unknown etiology.  

Thereafter, treatment records from Eglin Air Base Hospital from September 1982 to September 1991 show that the Veteran reported a family history of coronary artery disease.  In September 1982, he had an abnormal EKG and was diagnosed with possible ischemic heart disease.  Records dated in March 1989 show that he was seen with symptoms of chest pain diagnosed as unstable angina.  An April 1991 record noted a diagnosis of new onset angina, questionable coronary artery disease.

On VA general medical examination in October 1991, the Veteran was diagnosed as having chest pain of an unknown etiology.  He related to the examiner that he started experiencing chest pain in the late 1960's.

Private hospital treatment records dated from June 2000 to October 2010 shows that the Veteran was diagnosed as having coronary artery disease and congestive heart failure.  

In light of the Veteran's ongoing complaints of chest pain and subsequent diagnoses of coronary artery disease and congestive heart failure, the Board finds that the claim must be remanded for a VA examination and opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cardiovascular disability.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that a cardiovascular disability, to include coronary artery disease and/or congestive heart failure, are related to active service or any incident of service.  A complete rationale must be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner must explain why this is so. 

2.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


